Exhibit 10.19

AMENDMENT NO. 1

TO

ORGANIZATION AGREEMENT

OF

WCM POOL LLC

AMENDMENT NO. 1 (this “Amendment”) dated as of March 30, 2007, by and among
DIVERSIFIED FUTURES FUND, L.P. (“DFFLP”), DIVERSIFIED FUTURES TRUST I (“DFTI”),
KENMAR GLOBAL TRUST (“KGT”) and FUTURES STRATEGIC TRUST (“FST”) to the
Organization Agreement of WCM Pool LLC dated as of November 20, 2006 (the
“Agreement”).

WHEREAS, DFFLP, DFTI and KGT are the sole members of WCM Pool LLC (the
“Company”), which was formed as a means of consolidating the commodity interest
trading of DFFLP, DFTI and KGT; and

WHEREAS, FST is no longer engaged in the distribution of its units of beneficial
interest (or equivalent common equity securities); and

WHEREAS, FST will be managed pursuant to the Diversified Program of Winton
Capital Management Limited, a United Kingdom company; and

WHEREAS, FST desires to acquire a Voting Membership Interest in the Company and
become a Voting Member of the Company; and

WHEREAS, Preferred Investment Solutions Corp. (“Preferred”), a “commodity pool
operator” registered with the Commodity Futures Trading Commission, is the sole
managing owner and/or general partner of each of DFFLP, DFTI, KGT and FST and,
pursuant to Section 18-407 of the Delaware Limited Liability Company Act, 6 Del.
C. §18-101 et seq. (the “Act”), Preferred has been delegated administrative
authority over the operations of the Company; and

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
agreements made herein and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree that the Agreement shall be amended as follows:

1. Effective close of business on March 30, 2007 FST shall acquire a Voting
Membership Interest in the Company and shall become a Voting Member of the
Company.

2. All other provisions of the Agreement shall remain in full force and effect.

3. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LOCAL, INTERNAL LAWS OF THE STATE OF DELAWARE; PROVIDED, HOWEVER, THAT CAUSES OF
ACTION FOR VIOLATION OF THE FEDERAL OR STATE SECURITIES LAWS SHALL NOT BE
GOVERNED BY THIS SECTION. IN PARTICULAR, THIS AMENDMENT IS INTENDED TO COMPLY
WITH THE REQUIREMENTS OF THE ACT AND THE CERTIFICATE OF FORMATION OF THE
COMPANY. IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE PROVISIONS OF THIS
AMENDMENT AND THE MANDATORY PROVISIONS OF THE ACT OR ANY PROVISION OF THE
CERTIFICATE OF FORMATION, THE ACT AND THE CERTIFICATE OF FORMATION, IN THAT
ORDER OF PRIORITY, WILL CONTROL.

4. This Amendment may be executed in several counterparts, each of which will be
deemed an original but all of which will constitute one and the same.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the year
and date first above written, to be effective on the date first above written.

 

DIVERSIFIED FUTURES FUND, LP By:   Preferred Investment Solutions Corp.,   its
General Partner   By:  

/s/ Esther E. Goodman

  Name:   Esther E Goodman   Title:   Senior Executive Vice President and Chief
Operating Officer DIVERSIFIED FUTURES TRUST I By:   Preferred Investment
Solutions Corp.,   its Managing Owner   By:  

/s/ Esther E. Goodman

  Name:   Esther E Goodman   Title:   Senior Executive Vice President and Chief
Operating Officer KENMAR GLOBAL TRUST By:   Preferred Investment Solutions
Corp.,   its Managing Owner   By:  

/s/ Esther E. Goodman

  Name:   Esther E Goodman   Title:   Senior Executive Vice President and Chief
Operating Officer FUTURES STRATEGIC TRUST By:   Preferred Investment Solutions
Corp.,   its Managing Owner   By:  

/s/ Esther E. Goodman

  Name:   Esther E Goodman   Title:   Senior Executive Vice President and Chief
Operating Officer